ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_05_EN.txt.       SEPARATE OPINION OF JUDGE SEPÚLVEDA-AMOR



   Fully subscribes to the Court’s decision to comply with the request for an
advisory opinion — There are no compelling reasons to decline to exercise juris-
diction in respect of the present request — The Court, by virtue of its respon-
 ibilities in the maintenance of international peace and security under the United
Nations Charter, has a duty to exercise its advisory function in respect of legal
questions which, like the present one, relate to Chapter VII situations — A
Chapter VII determination requires a positive response from the principal judi-
cial organ of the United Nations as one not only entitled but, first and foremost,
 equired to participate in and contribute to the attainment of peace.


   Unable to agree with the reasoning of the Court to the effect that the authors
of the declaration of independence (hereinafter DoI) did not act as one of the
Provisional Institutions of Self-Government within the Constitutional Frame-
work — Arguments advanced by the Court rest upon intentions attributed to the
authors of the DoI, inferences drawn from its language and procedural particu-
 arities accompanying its adoption — Purpose of the authors of the DoI was to
establish an independent and sovereign State — Question is whether the meas-
ure was in accordance with legal order in force in Kosovo in 2008 — The Court
 hould have proceeded to assess legality of the DoI by reference to Security
Council resolution 1244 (1999) and the Constitutional Framework.

   The Court could have taken a broader perspective, providing a more compre-
hensive response to the request by the General Assembly — Although the Court
 s not asked to decide on consequences produced by the DoI, but only to deter-
mine whether it is in accordance with international law, the larger picture is nec-
essary — Issues such as the scope of self-determination, “remedial secession”,
 he extent of the powers of the Security Council in respect of territorial integ-
 ity, the fate of a Chapter VII international administration, complexities in the
 elationship between UNMIK and the Provisional Institutions of Self-Govern-
ment, and the effect of recognition and non-recognition in the present case fall
within the realm of the Court’s advisory functions.




                  I. THE COURT’S DISCRETIONARY POWERS

  1. I have voted in favour of the Court’s decision to comply with the
General Assembly’s request for an advisory opinion, persuaded as I am
 hat “there are no compelling reasons for it to decline to exercise its juris-
diction in respect of the present request” (Advisory Opinion, para. 48).
  2. Not only do I fully subscribe to the reasoning espoused by the

92

majority of the Members of the Court in upholding the propriety of ren-
dering an advisory opinion in the instant case ; I am also of the opinion
 hat the Court, by virtue of its responsibilities in the maintenance of
 nternational peace and security under the United Nations Charter, has a
duty to exercise its advisory function in respect of legal questions which,
 ike the present one, relate to Chapter VII situations.
   3. In other words, the fact that in relation to the Kosovo question, the
Security Council, which remains actively seised of the matter, has acted
under Chapter VII of the United Nations Charter and determined, in
resolution 1244 (1999), that “the situation in the region continues to con-
stitute a threat to international peace and security”, is, in and of itself, a
“compelling reason” for the Court to comply with the General Assem-
bly’s request.
   4. Notwithstanding the fundamentally discretionary nature of the
Court’s advisory function under Article 65, paragraph 1, of its Statute,
 his Court has never declined to respond to a request for an advisory
opinion, provided the conditions of jurisdiction have been met (Legal
Consequences of the Construction of a Wall in the Occupied Palestinian
Territory, Advisory Opinion, I.C.J. Reports 2004 (I), p. 156, para. 44).
To follow the same path in the present case will enhance legal certainty
and ensure predictability and consistency in the Court’s jurisprudence.
   5. The Court has repeatedly acknowledged that the discharge of its
advisory function “represents its participation in the activities of the
Organization, and, in principle, should not be refused” (Interpretation of
Peace Treaties, Advisory Opinion, I.C.J. Reports 1950, p. 71 ; Difference
Relating to Immunity from Legal Process of a Special Rapporteur of the
Commission on Human Rights, Advisory Opinion, I.C.J. Reports 1999 (I),
pp. 78-79, para. 29 ; Legal Consequences of the Construction of a Wall
 n the Occupied Palestinian Territory, Advisory Opinion, I.C.J Rep-
orts 2004 (I), p. 156, para. 44).
   6. According to well-established jurisprudence, “only ‘compelling rea-
sons’ should lead the Court to refuse its opinion in response to a request
 alling within its jurisdiction” (Judgments of the Administrative Tribunal
of the ILO upon Complaints Made against Unesco, Advisory Opinion,
I.C.J. Reports 1956, p. 86 ; Legal Consequences of the Construction of a
Wall in the Occupied Palestinian Territory, Advisory Opinion, I.C.J.
Reports 2004 (I), p. 156, para. 44).
   7. As indicated by the Court in paragraph 29 of its Advisory Opinion,
“[t]he discretion whether or not to respond to a request for an advisory
opinion exists so as to protect the integrity of the Court’s judicial func-
 ion”.
   8. In assessing the propriety of rendering an advisory opinion in any
given case, consideration must be given to the particular responsibilities
accorded to the Court within the architecture of the United Nations
Charter. In this regard, the proposition that the Court’s judicial functions
are inextricably linked to the maintenance of international peace and
security is, in my view, indisputable. It could hardly be otherwise, if one

93

considers that the Court is the principal judicial organ of a world organi-
zation whose very raison d’être was the preservation of peace amongst its
members.
   9. The Court acknowledged as much in its Order on provisional meas-
ures in the case concerning the Legality of Use of Force (Yugoslavia v.
Belgium). After expressing profound concern at the use of force in Yugo-
slavia, the Court declared itself to be “mindful of the purposes and prin-
ciples of the United Nations Charter and of its own responsibilities in the
maintenance of [international] peace and security under the Charter and
 he Statute of the Court” (Legality of Use of Force (Yugoslavia v. Bel-
gium), Provisional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I),
p. 132, para. 18 ; emphasis added).

   10. The Court’s role in the maintenance of international peace and
security through the exercise of its contentious and advisory jurisdiction,
finds support in the United Nations Charter, the Court’s Statute and the
subsequent practice of the main United Nations organs, including the
Court’s own jurisprudence.
   11. Pursuant to Article 36, paragraph 1, of its Statute, the Court’s
 urisdiction “comprises all . . . matters specially provided for in the Char-
 er of the United Nations . . .”. Those matters surely include the purposes
and principles of the Organization, foremost amongst which is “[t]o
maintain international peace and security, and to that end : . . . to bring
about by peaceful means, and in conformity with the principles of justice
and international law, adjustment or settlement of international disputes
or situations which might lead to a breach of the peace” (Article 1, para-
graph 1, of the United Nations Charter).

  12. For its part, Article 36, paragraph 3, of the Charter provides that,
n making recommendations for the peaceful settlement of disputes under
Chapter VI, the Security Council “should also take into consideration
 hat legal disputes should as a general rule be referred by the parties to
 he International Court of Justice in accordance with the provisions of
 he Statute of the Court”.
  13. With regard to the Court’s jurisprudence, it is important to note
 hat the Court “has never shied away from a case brought before it
merely because it had political implications” (Military and Paramilitary
Activities in and against Nicaragua (Nicaragua v. United States of
America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,
p. 435, para. 96) or declined a request for an advisory opinion merely
because of its allegedly adverse political consequences.

     14. In the Nuclear Weapons case, the Court explained that


         “The fact that this question also has political aspects, as, in the
       nature of things, is the case with so many questions which arise in

94

     international life, does not suffice to deprive it of its character as a
     ‘legal question’ and to ‘deprive the Court of a competence expressly
     conferred on it by its Statute’. . . . Whatever its political aspects, the
     Court cannot refuse to admit the legal character of a question which
     invites it to discharge an essentially judicial task, namely, an assess-
     ment of the legality of the possible conduct of States with regard to
     the obligations imposed upon them by international law.” (Legality
     of the Threat or Use of Nuclear Weapons, Advisory Opinion, I.C.J.
     Reports 1996 (I), p. 234, para. 13.)

   As the Court stated in 1980, “in situations in which political consid-
erations are prominent it may be particularly necessary for an interna-
 ional organization to obtain an advisory opinion from the Court as to
 he legal principles applicable with respect to the matter under debate”
 Interpretation of the Agreement of 25 March 1951 between the WHO
and Egypt, Advisory Opinion, I.C.J. Reports 1980, p. 87, para. 33).
   15. The Security Council’s primary responsibility for the maintenance
of international peace and security, pursuant to Article 24 of the United
Nations Charter, has not been an obstacle to the Court affirming the
General Assembly’s as well as its own complementary responsibilities in
 his field, within their respective spheres of competence.

  16. Thus, the Court has consistently underscored that, whilst primary,
 he Security Council’s responsibilities under Article 24 of the Charter are
by no means exclusive (Certain Expenses of the United Nations (Article
17, paragraph 2, of the Charter), Advisory Opinion, I.C.J. Reports 1962,
p. 163 ; Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Jurisdiction and Admissibility,
Judgment, I.C.J. Reports 1984, p. 434, para. 95 ; Legal Consequences
of the Construction of a Wall in the Occupied Palestinian Territory,
Advisory Opinion, I.C.J. Reports 2004 (I), pp. 148-149, paras. 26-27).

   17. In Nicaragua (Jurisdiction and Admissibility), the Court advanced
 he view that “the fact that a matter is before the Security Council should
not prevent it being dealt with by the Court and that both proceedings
could be pursued pari passu” (Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Jurisdiction
and Admissibility, Judgment, I.C.J. Reports 1984, p. 433, para. 93).
   18. Prior to that, in the United States Diplomatic and Consular Staff
 n Tehran (United States of America v. Iran) case, the Court took the
opportunity to emphasize the different demarcation of competences oper-
ated by the United Nations Charter between, on the one hand, the Secu-
rity Council and the General Assembly, and, on the other, the Security
Council and the Court itself :
       “Whereas Article 12 of the Charter expressly forbids the General
     Assembly to make any recommendation with regard to a dispute or

95

     situation while the Security Council is exercising its functions in
     respect of that dispute or situation, no such restriction is placed on
     the functioning of the Court by any provision of either the Charter
     or the Statute of the Court. The reasons are clear. It is for the Court,
     the principal judicial organ of the United Nations, to resolve any
     legal questions that may be in issue between parties to a dispute ; and
     the resolution of such legal questions by the Court may be an impor-
     tant, and sometimes decisive, factor in promoting the peaceful set-
     tlement of the dispute. This is indeed recognized by Article 36 of the
     Charter . . .” (Judgment, I.C.J. Reports 1980, p. 22, para. 40.)
  In view of the foregoing, the Court concluded in Nicaragua (Jurisdic-
ion and Admissibility) that
        “The Charter accordingly does not confer exclusive responsibility
     upon the Security Council for the purpose. While in Article 12 there
     is a provision for a clear demarcation of functions between the Gen-
     eral Assembly and the Security Council, in respect of any dispute or
     situation, that the former should not make any recommendation
     with regard to that dispute or situation unless the Security Council
     so requires, there is no similar provision anywhere in the Charter
     with respect to the Security Council and the Court. The Council has
     functions of a political nature assigned to it, whereas the Court exer-
     cises purely judicial functions. Both organs can therefore perform
     their separate but complementary functions with respect to the same
     events.” (Military and Paramilitary Activities in and against Nica-
     ragua (Nicaragua v. United States of America), Jurisdiction and
     Admissibility, Judgment, I.C.J. Reports 1984, pp. 434-435, para. 95.)
   19. In my view, although formulated in the context of contentious
proceedings, the rationale behind the Court’s role in the maintenance of
 nternational peace is equally relevant to the Court’s advisory function.
This is underscored by Article 96 of the Charter, which must be inter-
preted as implicitly acknowledging the Court’s contribution to the work
of the United Nations’ main political organs through the exercise of its
advisory jurisdiction in respect of any “legal questions”.

   20. In light of the above, one cannot presume that, due to the discre-
 ionary nature of the Court’s advisory function pursuant to Article 65 of
 he Statute, the Court is in any way predisposed to decline requests for
advisory opinions whenever a legal question may have implications for
 he maintenance of international peace and security.

  21. The question that forms the object of the request submitted by the
General Assembly in the instant case is one that certainly has such impli-
cations. Not only has the Security Council branded the situation in Kos-
ovo a threat to international peace and security (resolution 1203 (1998),
of 24 October 1998, and resolution 1244 (1999), of 10 June 1999), but,

96

more importantly, it has gone as far as to institute an unprecedented
 nternational régime of civil administration under Chapter VII of the
United Nations Charter.
   22. A Chapter VII situation requires a positive response from the prin-
cipal judicial organ of the United Nations as one not only entitled
but, first and foremost, required to participate in and contribute to the
attainment of peace. The Court fulfils its legal duties, when requested
 o do so, by providing assistance and guidance which may help in
preventing an aggravation of a conflict. On the Kosovo question, one
 mportant contribution of the Court is to interpret Security Council
resolution 1244, including a determination that it remains in force and
 hat only the Security Council has the authority to determine that it is
no longer in effect.


II. RESOLUTION 1244 (1999), THE CONSTITUTIONAL FRAMEWORK AND THE
           AUTHORS OF THE DECLARATION OF INDEPENDENCE
   23. Whilst fully concurring with the Court’s finding that, in relation to
 he identity of the authors of the DoI, the Court is not bound by the
 erms of General Assembly resolution 63/3 of 8 October 2008 and, there-
 ore, that it is for the Court to decide whether the DoI was promulgated
by Kosovo’s Provisional Institutions of Self-Government or by some
other entity (Advisory Opinion, para. 54), I fail to agree with the reason-
ng followed by the Court to the effect that

    “the authors of the declaration of independence of 17 February 2008
    did not act as one of the Provisional Institutions of Self-Government
    within the Constitutional Framework, but rather as persons who
    acted together in their capacity as representatives of the people of
    Kosovo outside the framework of the interim administration” (ibid.,
    para. 109).
  24. In my view, the arguments advanced by the Court in support of its
conclusion are not persuasive, resting as they do upon intentions attrib-
uted to the authors of the DoI, inferences drawn from the language of the
DoI and the procedural particularities that accompanied its adoption.

  25. It may well be that the DoI presented a number of peculiarities
 hat differentiated it from other acts adopted by the Assembly of Kosovo
as a Provisional Institution of Self-Government acting within the Consti-
 utional Framework. However, the overriding issue is whether the DoI is
 n accordance with Security Council resolution 1244 (1999), UNMIK
regulations and Kosovo’s Constitutional Framework, which together
constitute the paramount legal order applicable to the situation in Kos-
ovo at the time of the DoI.


97

   26. The Court notes, in support of its argument, the declaration’s fail-
ure to expressly state that it was the work of the Assembly of Kosovo,
and the fact that the first paragraph of the DoI commences with the
phrase “We, the democratically-elected leaders of our people . . .”, in
contrast to what appeared to be the common practice of the Assembly of
Kosovo, which used the third person singular (as opposed to the first
person plural) in the text of adopted acts (Advisory Opinion, para. 107).
   27. The procedure followed in the adoption of the DoI may also have
differed from the regular procedure generally followed by the Provisional
Institutions of Self-Government in that it was signed by the President of
Kosovo (who was not a member of the Assembly) and was not
 orwarded to the Special Representative of the Secretary-General for
publication in the Official Gazette.
   28. Whereas the aforementioned particularities are a matter of fact, it
 s questionable whether, as a matter of law, these circumstances, either
 aken together or viewed in isolation, logically and ineluctably lead to the
conclusion espoused in the present Advisory Opinion, namely, that
 he authors of the DoI were persons other than the representatives of the
people of Kosovo acting in their capacity as members of the Assembly of
Kosovo as one of Kosovo’s Provisional Institutions of Self-Government.

   29. Thus, one wonders how the declaration’s failure to expressly refer
 o the Assembly of Kosovo as the organ of adoption could possibly alter
 he fact that it was indeed the Assembly which adopted it, or how to
explain that the Assembly was made up of the same representatives, yet
acting in a different capacity. One also wonders how it is that the DoI
“was not intended by those who adopted it to take effect within the legal
order created for the interim phase” (ibid., para. 105) and that its authors
“were not bound by the framework of powers and responsibilities estab-
 ished to govern the conduct of the Provisional Institutions of Self-Gov-
ernment” (ibid., para. 121). It is clear that the purpose of the authors of
 he DoI was to establish Kosovo “as an independent and sovereign
State”. The question is whether the measure was in accordance with the
 egal order in force in Kosovo in 2008.


   30. Had the Assembly of Kosovo adopted a decision falling squarely
within its powers and attributions under the Constitutional Framework,
 he question of authorship would not have arisen, irrespective of whether
or not that decision expressly stated that it had been adopted by the
Assembly. Taking all factors into account, it is difficult to conclude that
 he authors of the DoI were “persons who acted together in their capacity
as representatives of the people of Kosovo outside the framework of the
 nterim administration” (ibid., para. 109 ; emphasis added) and, as a con-
sequence, outside resolution 1244 and outside the Constitutional Frame-
work.
   31. Similar considerations apply to the inferences drawn in the present

98

Advisory Opinion from the formulation contained in the first paragraph
of the DoI (“We, the democratically-elected leaders of our people . . .”).
It is difficult to see how the difference in conjugation (first person plural,
as opposed to the third person singular commonly used by the Assembly
of Kosovo) may reasonably lead to the conclusion that an organ or entity
other than the Assembly of Kosovo adopted the declaration of independence.
After all, were not the representatives of the Assembly “democratically-
elected leaders” of Kosovo ?

   32. According to what is, in my view, a more plausible reading of the
record, the Court should have concluded that, linguistic and procedural
peculiarities aside, the Assembly of Kosovo did indeed adopt the DoI of
17 February 2008 in the name of the people of Kosovo. As a result, the
Court should have proceeded to assess the legality of that declaration by
reference to Security Council resolution 1244 (1999) and the Constitu-
 ional Framework.


                        III. CONCLUDING REMARKS

  33. The Court, in its Advisory Opinion, could have taken a broader
perspective in order to provide a more comprehensive response to the
request by the General Assembly. A number of important legal issues
should not have been ignored. As Spain indicated during the oral pro-
ceedings,
     “the Court will not be able to respond appropriately to the question
     put by the General Assembly without taking two elements into con-
     sideration : first, the fact that the objective to be achieved through
     the Unilateral Declaration of Independence is the creation of a new
     State separate from Serbia ; and, second, the fact that the Declara-
     tion was adopted to the detriment of an international régime for
     Kosovo established by the Security Council and governed by the
     norms and principles of international law, as well as by the Charter
     of the United Nations” (CR 2009/30, p. 11, para. 17).
  34. It is true that the Court, in the present request, is not being asked
 o decide on the consequences produced by the DoI, but only to deter-
mine whether it is in accordance with international law. However, the
Court is entitled to address a wider range of issues underlying the Gen-
eral Assembly’s request. The Court has faced similar dilemmas in the
past and has chosen to adopt a broader approach. In a previous Advi-
sory Opinion, it stated that

     “if [the Court] is to remain faithful to the requirements of its judicial
     character in the exercise of its advisory jurisdiction, it must ascertain
     what are the legal questions really in issue in questions formulated in
     a request” (Interpretation of the Agreement of 25 March 1951 bet-

99

      ween the WHO and Egypt, Advisory Opinion, I.C.J. Reports 1980,
      p. 88, para. 35).
The Court then indicated that
      “a reply to questions of the kind posed in the present request may, if
      incomplete, be not only ineffectual but actually misleading as to the
      legal rules applicable to the matter under consideration by the
      requesting Organization” (ibid., p. 89, para. 35).
   35. Many of the legal issues involved in the present case require the
guidance of the Court. The Security Council and the Secretary-General
of the United Nations, and not just the General Assembly, would indeed
benefit from authoritative statements of law in order to dispel many of
 he uncertainties that still affect the Kosovo conflict. The scope of the
right to self-determination, the question of “remedial secession”, the
extent of the powers of the Security Council in relation to the principle of
 erritorial integrity, the continuation or derogation of an international
civil and military administration established under Chapter VII of the
Charter, the relationship between UNMIK and the Provisional Institu-
 ions of Self-Government and the progressive diminution of UNMIK’s
authority and responsibilities and, finally, the effect of the recognition or
non-recognition of a State in the present case are all matters which
should have been considered by the Court, providing an opinion in the
exercise of its advisory functions.


                                 (Signed) Bernardo SEPÚLVEDA-AMOR.




100

